Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

As per the instant Application having Application number 15/467,293, the examiner acknowledges the applicant's submission of the After Final Consideration Pilot 2.0 (AFCP 2.0) amendment dated 7/27/2022.  Claim 46 has been amended and claims 1-25 have been canceled. Claims 26-46 are pending. 

REASONS FOR ALLOWANCE
	Per the instant office action, claims 26-46 are considered as allowable subject matter. 
	The reasons for allowance of claim 26 are the following: In interpreting the pending claim(s), in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “performing, by one or more computers that implement a program execution service in a service provider network: managing execution of a program on behalf of a customer on one or more virtual machines hosted on one or more physical hosts of the service provider network; performing, by one or more computers that implement a block data storage service in the service provider network: receiving a creation request to create a volume managed by the block data storage service, wherein the creation request specifies a size of the volume and restricted access information for the volume; creating the volume according to the creation request, wherein the volume is encrypted by an encryption key for the volume; creating a mirror volume for the volume, wherein the mirror volume is kept consistent with the volume by the block data storage service; receiving an attachment request to attach the volume to a computing node, wherein the computing node is a virtual machine used to execute the program managed by the program execution service; in response to the attachment request, providing information about the volume to a node manager of the program execution service for the computing node to access the volume for the computing node over a network; servicing data access requests to the volume, wherein the data access requests are issued by the computing node and received over the network; and sending updates to the volume to the mirror volume so that the updates are replicated in the mirror volume; and after a promotion of the mirror volume to act as the volume in response to an unavailability of the volume, servicing additional data access requests from the program using the mirror volume.”
Independent claims 39 and 45 are allowed for the reasons indicated above with respect to claim 26.
	The reasons for allowance of claim 46 are the following: In interpreting the pending claim(s), in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “one or more computers that implement a program execution service in a service provider network, configured to: manage execution of a program on behalf of a customer on one or more virtual machines hosted on one or more physical hosts of the service provider network; one or more computer systems that implement a block data storage service in the service provider network, configured to: receive a creation request to create a volume on one or more storage devices managed by the block data storage service, wherein the creation request specifies a size of the volume and restricted access information for the volume; create the volume according to the creation request, wherein the volume is encrypted by an encryption key for the volume; receive an attachment request to attach the volume to a computing node, wherein the computing node is a virtual machine used to execute the program managed by the program execution service; in response to the attachment request, provide information about the volume to a node manager of the program execution service for the computing node to access the volume for the computing node over a network; service data access requests to the volume, wherein the data access requests are issued by the computing node and received over the network; send updates to the volume to one or more other storage devices managed by the block data storage service, so that the updates are replicated at the one or more other storage devices; and after a promotion of a second volume on the one or more other storage devices to act as the volume in response to an unavailability of the volume, service additional data access requests from the program using the second volume.”
	Dependent claims 27-38 and 40-44 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



August 4, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135